IN THE
                         TENTH COURT OF APPEALS



                                No. 10-18-00310-CV

                          IN RE AMOS JACKSON, SR.


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator petitioned for a writ of mandamus from this Court ordering the trial court

to set a pre-trial hearing in the underlying case and issue a bench warrant for relator’s

presence at the hearing. We requested a response from the respondent and the real party

in interest. The respondent informed the Court that a pre-trial hearing has been set for

November 14, 2018 and a bench warrant has been issued. Documentary evidence was

attached to the response in support of the respondent’s assertions.

      Accordingly, because relator’s complaints have been addressed, relator’s Petition

for Writ of Mandamus, filed on October 9, 2018, is dismissed as moot.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed November 7, 2018
[OT06]




In re Jackson                                  Page 2